—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 8, 1997, which ruled that claimant was not entitled to receive trade adjustment allowance benefits under the Trade Act of 1974.
In June 1978, following his separation from employment, claimant applied for and received trade adjustment allowance (hereinafter TAA) training benefits in order to participate in a computer programming curriculum. Claimant withdrew from the course after only four months because he was called back to work by his employer. In December 1995, claimant again applied for TAA training benefits in connection with his enrollment in a business management training program pursuant to a certification from the same employer. The Unemployment Insurance Appeal Board rejected his application due to a change in a Federal regulation which entitles an individual to only one training program under an employer certification (see, 20 CFR 617.22 [f] [2]). Inasmuch as claimant had previously been ap*733proved for a computer training curriculum, substantial evidence supports the Board’s decision that claimant was ineligible to receive TAA benefits in connection with the business management program.
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.